DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Applicant’s information disclosure statement filed 7/13/2021 has been considered and is included in the file.
Claim Objections
Claims 3, 5, 7, 13, 15, and 17 are objected to because of the following informalities:  
In claim 3, line 2, the phrase “overflow prevention mechanism” is repeated. Delete the repeated phrase. 
In claim 5, line 2, “the grow tray” should be changed to --the growing tray--.
In claim 7, line 2, “the grow tray” should be changed to --the growing tray--.
In claim 13, line 2, the phrase “overflow prevention mechanism” is repeated. Delete the repeated phrase. 
In claim 15, line 2, “the grow tray” should be changed to --the growing tray--.
In claim 17, line 2, “the grow tray” should be changed to --the growing tray--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wicking mechanism” in claims 2 and 12, “overflow prevention mechanism” in claims 3 and 13, and “vertical overflow prevention mechanism” in claims 10 and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. The term “wicking mechanism” in claims 2 and12 requires a capillary action by definition. The term “overflow prevention mechanism” in claims 3 and 13 also includes the sufficient structure of “outflow channel positioned precisely at a desired nutrient water level line on the growing tray”. The term “vertical overflow prevention mechanism” in claims 10 and 20 also includes the sufficient structure of “flow cutouts”. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 9, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "spacer frame" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
The terms “pristine” and “fast flow rates” in claims 7 and 17 are relative terms which render the claims indefinite. The terms “pristine” and “fast flow rates” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. They are indefinite because it is unclear how fast a flow rate needs to be in order to be “fast”, and how clean does the water have to be in order to be determined to be pristine.    
Claims 9 and 19 recite the limitations "the plant holes" in line 3 and “the plane” in line 4.  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9-11, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Cui (CN 110679340, machine translation attached) and further in view of Hawley-Weld et al. (US 2019/0281778).
Regarding claim 1, Neri et al. discloses a system (abstract, Fig. 5) comprising: a grow module (paragraph [0005]), wherein the grow module includes: a nutrient water source (tank (300)); a top cover (shell (8)/(18) provides a top cover); and a grow medium (hydroponic tank, water is a grow medium – paragraphs [0005], [0029], [0032], [0039]). 
Neri et al. does not explicitly disclose a growing tray; a buffer mat; a membrane; and a separation mechanism configured to provide an air gap between the top cover and the membrane.
Cui teaches a growing tray (paragraph [0002] of machine translation) and a buffer mat (paragraph [0012] of machine translation, support sleeve with buffer pad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. with a growing tray and a buffer mat as taught by Cui in order to provide a stable container with shock-absorbing material when transporting (paragraph [0031] of machine translation).  
Hawley-Weld et al. teaches a membrane (paragraph [0061] discloses a permeable barrier) and a separation mechanism (paragraph [0063] discloses the bottom cavity (106) filled with air) configured to provide an air gap between the top cover and the membrane (the bottom cavity provides an air gap between the top cover and the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Cui with a membrane and separation mechanism as taught by Hawley-Weld et al. in order allow plant roots to obtain nutrients yet also secure the growth medium (paragraphs [0061], [0067]-[0068]).
Regarding claim 5, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the nutrient water source (300) is configured to automatically refill the grow tray with the same amount of nutrient water that is used by plants (paragraph [0038], automated refilling process). 
Regarding claim 6, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Hawley-Weld et al.) wherein spacer frame includes air gaps to allow fresh air to come into contact with a thin layer of water that covers plant roots, resulting in maximum oxygen absorption due to a high surface area to volume ratio (paragraph [0063], (106) air/water as needed). Examiner is examining the term “spacer frame” as if it is the separation mechanism listed in claim 1. 
Regarding claim 7, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the grow module is configured to keep the nutrient water located in the grow tray always pristine without the need for fast flow rates (paragraph [0038], filtration and recycling of nutrient solution).
Regarding claim 9, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the top cover (18) is made of a material that blocks sunlight from penetrating through (paragraph [0041]), embodiment with shell opaque for climate control costs) and wherein the top cover has a thickness that prevents light from penetrating through the plant holes at angles other than 90 degrees with the plane of the top cover (Figs. 10, 17). 
Regarding claim 10, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Cui) wherein the grow module further comprises a vertical overflow prevention mechanism (Fig. 6) comprising flow cutouts (paragraph [0035] of 
Regarding claim 11, Neri et al. discloses a method for growing plants in a hydroponic system (title, claim 1), the method comprising: growing plants in a grow module (paragraph [0005]), wherein the grow module includes: a nutrient water source (tank (300)); a top cover (shell (8)/(18) provides a top cover); and a grow medium (hydroponic tank, water is a grow medium – paragraphs [0005], [0029], [0032], [0039]). 
Neri et al. does not explicitly disclose a growing tray; a buffer mat; a membrane; and a separation mechanism configured to provide an air gap between the top cover and the membrane.
Cui teaches a growing tray (paragraph [0002] of machine translation) and a buffer mat (paragraph [0012] of machine translation, support sleeve with buffer pad). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. with a growing tray and a buffer mat as taught by Cui in order to provide a stable container with shock-absorbing material when transporting (paragraph [0031] of machine translation).  
Hawley-Weld et al. teaches a membrane (paragraph [0061] discloses a permeable barrier) and a separation mechanism (paragraph [0063] discloses the bottom cavity (106) filled with air) configured to provide an air gap between the top cover and the membrane (the bottom cavity provides an air gap between the top cover and the membrane). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Cui with a membrane and separation mechanism as taught by Hawley-
Regarding claim 15, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the nutrient water source (300) is configured to automatically refill the grow tray with the same amount of nutrient water that is used by plants (paragraph [0038], automated refilling process). 
Regarding claim 16, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Hawley-Weld et al.) wherein spacer frame includes air gaps to allow fresh air to come into contact with a thin layer of water that covers plant roots, resulting in maximum oxygen absorption due to a high surface area to volume ratio (paragraph [0063], (106) air/water as needed). Examiner is examining the term “spacer frame” as if it is the separation mechanism listed in claim 1.
Regarding claim 17, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the grow module is configured to keep the nutrient water located in the grow tray always pristine without the need for fast flow rates (paragraph [0038], filtration and recycling of nutrient solution).
Regarding claim 19, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Neri et al.) wherein the top cover (18) is made of a material that blocks sunlight from penetrating through (paragraph [0041]), embodiment with shell opaque for climate control costs) and wherein the top cover has a thickness that prevents light from penetrating through the plant holes at angles other than 90 degrees with the plane of the top cover (Figs. 10, 17). 
Regarding claim 20, Neri et al. as modified by Cui and Hawley-Weld et al. teaches (references to Cui) wherein the grow module further comprises a vertical overflow prevention mechanism (Fig. 6) comprising flow cutouts (paragraph [0035] of machine translation) to prevent clogging of the vertical overflow prevention mechanism (see Fig. 6).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Cui (CN 110679340, machine translation attached) and Hawley-Weld et al. (US 2019/0281778), and further in view of Richman et al. (US 11083126).
Regarding claim 2, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the buffer mat includes a wicking mechanism configured to ensure all areas of the membrane are in contact with nutrient water without needing to keep the growing tray level. 
Richman et al. teaches a mat that includes a wicking mechanism configured to ensure all areas are in contact with nutrient water without needing to keep the growing tray level (col. 5, line 66 - col. 6, line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Cui and Hawley-Weld et al. with a mat that includes a wicking mechanism as taught by Richman et al. in order to be used when growing tray is not level (Richman et al.: col. 5, line 66 - col. 6, line 7).
Regarding claim 12, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the buffer mat includes a wicking mechanism configured to 
Richman et al. teaches a mat that includes a wicking mechanism configured to ensure all areas are in contact with nutrient water without needing to keep the growing tray level (col. 5, line 66 - col. 6, line 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Cui and Hawley-Weld et al. with a mat that includes a wicking mechanism as taught by Richman et al. in order to be used when growing tray is not level (Richman et al.: col. 5, line 66 - col. 6, line 7). 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Cui (CN 110679340, machine translation attached) and Hawley-Weld et al. (US 2019/0281778), and further in view of Duffus et al. (WO 2019/222860).
Regarding claim 3, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism, the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line. 
Duffus et al. teaches wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism (106), the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired 
Regarding claim 13, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism, the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line. 
Duffus et al. teaches wherein the nutrient water source includes a plumbing connection with an overflow prevention mechanism (106), the overflow prevention mechanism including an outflow channel positioned precisely at a desired nutrient water level line on the growing tray to prevent nutrient water from rising above the desired nutrient water level line (paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grow module of Neri et al. modified by Cui and Hawley-Weld et al. with an overflow prevention mechanism including an outflow channel as taught by Duffus et al. in order to prevent overflow of the nutrient water.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Cui (CN 110679340, machine translation attached) and Hawley-Weld et al. (US 2019/0281778), and further in view of Siers (EP 2028160).
Regarding claim 4, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the buffer mat directly or indirectly floats on top of the nutrient water source. 
Siers teaches a mat (31) directly or indirectly floats on top of the nutrient water source (Figs. 7 and 10; (31) floats on the water (40), (95)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Cui and Hawley-Weld et al. with a mat that floats on top of the water as taught by Siers in order to help with the filtering process in the recycling process.  
Regarding claim 14, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the buffer mat directly or indirectly floats on top of the nutrient water source. 
Siers teaches a mat (31) directly or indirectly floats on top of the nutrient water source (Figs. 7 and 10; (31) floats on the water (40), (95)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffer mat of Neri et al. modified by Cui and Hawley-Weld et al. with a mat that floats on top of the water as taught by Siers in order to help with the filtering process in the recycling process.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neri et al. (WO 2019/074549) in view of Cui (CN 110679340, machine translation attached) and Hawley-Weld et al. (US 2019/0281778), and further in view of Van Wingerden (US 10004187).
Regarding claim 8, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the top cover physically supports plants and prevents the plants from tipping over. 
Van Wingerden teaches a top cover (1504) physically supports plants and prevents the plants from tipping over (Fig. 15-2; col. 22, lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Cui and Hawley-Weld et al. with a top cover that supports plants as taught by Van Wingerden in order to help keep the plants in place and grow with support in the vertical direction (Van Wingerden: col. 22, lines 29-33).
Regarding claim 18, Neri et al. as modified by Cui and Hawley-Weld et al. does not explicitly teach wherein the top cover physically supports plants and prevents the plants from tipping over. 
Van Wingerden teaches a top cover (1504) physically supports plants and prevents the plants from tipping over (Fig. 15-2; col. 22, lines 29-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Neri et al. modified by Cui and Hawley-Weld et al. with a top cover that supports plants as taught by Van Wingerden in order to help keep the plants in place and grow with support in the vertical direction (Van Wingerden: col. 22, lines 29-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643